02-12-118-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00118-CV
 
 



$11,530.00 Current Money of the United States


 


APPELLANT




 
V.
 




The State of Texas


 


APPELLEE



 
 
----------
FROM THE 16th
District Court OF Denton COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Ray
Lynn Millaway, pro se, attempts to appeal from the underlying trial court cause
number 2012-10167-16.  On March 23, 2012, we notified Millaway of our concern
that we might not have jurisdiction over this appeal because the trial court
had not signed an order in the case, meaning there did not appear to be a final
judgment or appealable interlocutory order.  We stated that unless Millaway or
any party desiring to continue the appeal filed a response showing grounds for
continuing the appeal on or before April 12, 2012, the appeal could be
dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 44.3.  Millaway
filed a response, conceding that this court does not have jurisdiction but
stating, “I want my options open in case.”  The response does not show grounds
for continuing this appeal.
The
general rule, with a few exceptions, is that an appeal may be taken only from a
final judgment.  Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
 Here, the trial court has not signed any appealable interlocutory orders or a
final judgment.  Accordingly, we dismiss this appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 43.2(f).  
 
PER CURIAM
 
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ.
 
DELIVERED: May 10, 2012




[1]See Tex. R. App. P. 47.4.